-




                              UNITED STATES DISTRICT COURT
                                                                                           FILED
                              FOR THE DISTRICT OF COLUMBIA                                   AUG 2 5 2010
                                                                                      Clerk, U.S. District & Bankruptcy
                                                                                     Courts for the District of Columbia

Clinton T. Eldridge,                           )
                                               )
                Petitioner,                    )
                                               )
        v.                                     )
                                               )
                                                       Civil Action No.
                                                                                   10 1440
Blake R. Davis,                                )
                                               )
                Respondent.                    )


                                   MEMORANDUM OPINION

        This action, brought pro se, is before the Court on petitioner's application for a writ of

habeas corpus, accompanied by an application to proceed in forma pauperis. The Court will

grant the application to proceed in forma pauperis and will dismiss the case for lack of

jurisdiction.
        ,
       . Petitioner is a prisoner at the United States Penitentiary in Florence, Colorado, serving a

sentence of 40 to 120 years imposed by the Superior Court of the District of Columbia on July

19, 1984. Pet. at 2. He challenges his convictions on multiple counts of rape, robbery and

burglary following his pleas of guilty. See Pet. at 2 & Ex. A. It is established that challenges to a

Superior Court judgment of conviction must be pursued in that court under D.C. Code § 23-110,

see Blair-Bey v. Quick, 151 F.3d 1036, 1042-43 (D.C. Cir. 1998); Byrd v. Henderson, 119 F.3d

34,36-37 (D.C. Cir. 1997), and that absent a showing of an inadequate or ineffective local

remedy, "a District of Columbia prisoner has no recourse to a federal judicial forum," Garris v.

Lindsay, 794 F.2d 722, 726 (D.C. Cir.), cert. denied, 479 U.S. 993 (1986) (internal footnote

omitted). Under District of Columbia law,

      [an] application for a writ of habeas corpus in behalf of a prisoner who is authorized to
      apply for relief by motion pursuant to this section shall not be entertained by ... any
      Federal ... court ifit appears ... that the Superior Court has denied him relief, unless
      it also appears that the remedy by motion is inadequate or ineffective to test the
      legality of his detention.

D.C. Code § 23-110(g). Petitioner acknowledges that he has applied for relief under § 23-110

more than once and that "[e]ach time I appeal, the court always deny [sic] my appeal. ... Even

the Supreme Court have [sic] denied appeal." Pet. at 4; see Ex. H (Judgment of the District of

Columbia Court of Appeals) (observing in December 2009 that "this appeal represents

appellant's ninth post judgment filing wherein [he] raises issues that have previously been

considered and rejected by the Superior Court and this court"). Petitioner's lack of success in

those courts does not render his local remedy inadequate or ineffective, see Garris v. Lindsay,

794 F.2d at 727; Charles v. Chandler, 180 F.3d 753,756-58 (6th Cir. 1999) (citing cases), and he

has provided no other basis for finding the local remedy inadequate. See Williams v. Martinez,

586 F.3d 995, 999 (D.C. Cir. 2009) (concluding that this Court would have jurisdiction over a

"federal habeas petition asserting ineffective assistance of appellate counsel after [the petitioner

has] moved to recall the mandate in the D.C. Court of Appeals[.]"). This Court therefore lacks

authority to entertain the petition. A separate Order of dismissal accompanies this Memorandum

Opinion.




Date: August   11 ,2010




                                                  2